— In a proceeding pursuant to CPLR articles 70 and 78, inter alia, to vacate a parole violation warrant issued by the *638New York State Division of Parole against the petitioner, the New York State Division of Parole appeals from a judgment of the Supreme Court, Queens County (Rotker, J.), dated April 16, 1986, which granted the petition to vacate the parole warrant.
Ordered that the appeal is dismissed, without costs or disbursements.
Since the petitioner’s maximum term of imprisonment has expired, the appeal has been rendered academic. Under the circumstances, we find that this case does not present a question that would warrant an exception to the mootness doctrine. Mollen, P. J., Lawrence, Kunzeman and Harwood, JJ., concur.